Detailed Action
This action is in response to RCE filed on 03/21/2022. 
This application was filed on 06/17/2020 claiming priority provisional application filed on 06/18/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-12, and 14-18 are pending.
Claims 1-3, 5, 7-12, and 14-18 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
Applicant’s Response
	In Applicant’s Response dated 03/21/2022, Applicant amended claims 1, 7-8, 10, 14-15, and 17.  Applicant argued against various rejections previously set forth in the Office Action mailed on 10/21/2021. 
	In light of Applicant’s amendments and remarks, all objections to the claims set forth previously are withdrawn. 

Official Notice
MPEP 2144.03C states:
“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.

Accordingly, the examiners well-known in the art statement with respect to the claims included in the previous office action are taken to be admitted prior art because applicant either failed to traverse the examiner’s assertions of official notice or that the traverse was inadequate. 



Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1-3, 5, 7-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Branson et al. (US 2012/0038667 A1, referred hereinafter as D1) in view of Chaisuparasmikul (US 2008/0249756 A1, referred herein after as D2) in view of Beall et al. (US 10403050 B1, referred hereinafter as D3) in view of Gaume (US 2012/0159350 A1, referred hereinafter as D4).  
	
As per claim 1, D1 discloses, 
A system for virtual collaborative creation of real-world projects, the system comprising, (D1, title, abstract).  
a server system comprising one or more server computers including a memory and a processor, wherein the server system comprises a database with structured data storing virtual replicas of real-world elements forming a persistent virtual world system (D1, abstract , figure 1A-1B, 0020-0025, shows/discloses database/server storing virtual world including various elements representing real-world objects/elements (e.g. parks, books, guitars and/or any real world object).    
wherein the virtual replicas are developed via a replica editor stored in the server system, (D1, abstract , figure 1A-1B, 0020-0026, shows/discloses database/server storing virtual world including various elements representing real-world objects/elements, where objects in the virtual world maybe created by the user using client/server application.).    
the server system further storing collaborative platforms comprising a collaborative creation platform, a collaborative tender platform, a collaborative administration platform, and a project database configured to store project data, (D1, abstract, figure 1A-1B, 0020-0031, shows/discloses system of D1 including one or modules that  stores virtual world including various elements representing real-world objects/elements, where objects in the virtual world maybe lent, created and/or changed by the one or more users in a collaborative manner using in client/server applications.).    
and a plurality of connected devices connected to the server system via a network, each connected device comprising communication circuitry and one or more sensors, wherein the plurality of connected devices is configured to capture multi-source data from real-world elements using the one or more sensors, where the captured multi-source data serves to to enrich the virtual replicas and synchronize the virtual replicas with the corresponding real-world elements, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world including various elements representing real-world objects/elements (e.g. eBooks, physical books, guitars etc.), where objects in the virtual world are synchronized based on changes of the object in the real-world (e.g. pages flipped, notes played on guitar) as detected by buttons/interface and/or camera.).    
and wherein the collaborative creation platform enables creation of virtual projects in the persistent virtual world system representing… real-world projects, wherein the virtual projects include one or more of the virtual replicas of the real-world elements, wherein the collaborative tender platform enables providing tenders for the… real-world projects, and wherein the collaborative administration platform enables review of the… real-world projects, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world/project including various elements/projects representing real-world objects/elements (e.g. parks, eBooks, physical books, guitars, or any real world object etc.), where objects/project in the virtual world/project are synchronized based on changes of the object in the real-world (e.g. pages flipped, notes played on guitar) as detected by buttons/interface and/or camera, and further allows for objects in the virtual world to lent, created and/or changed by the one more users in a collaborative manner using in client/server applications.  Thus, D1 clearly discloses wherein the collaborative creation platform enables creation of virtual projects in the persistent virtual world system representing (e.g. instantiate virtual world with various virtual replicas based on real world objects/environments including parks, books, guitars etc.)… real-world construction projects, wherein the virtual construction projects include one or more of the virtual replicas of the real-world elements (e.g. parks, books, guitars etc.), wherein the collaborative tender platform enables providing tenders for the… real-world construction projects (e.g. allows for lending/sharing of replicas or portions of the virtual world with various users), and wherein the collaborative administration platform enables review of the… real-world construction projects (e.g. allows for lending/sharing of replicas or portions of the virtual world with various users, and allowing users to review/use or make changes to the replicas)).
wherein the collaborative creation platform is configured to interface with client devices and enable users of the client devices to select [objects/projects] in the persistent virtual world system via a user interface in merged reality or virtual reality, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world/project including various elements/projects representing real-world objects/elements (e.g. parks, eBooks, physical books, guitars, or any real world object etc.), where objects/project in the virtual world/project are synchronized based on changes of the object in the real-world (e.g. pages flipped, notes played on guitar) as detected by buttons/interface and/or camera, and further allows for objects in the virtual world to selected, and changed by the one more users in a collaborative manner using in client/server applications. ). 
wherein the desired locations correspond to real-world locations, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world/project including various elements/projects representing real-world objects/elements (e.g. parks, eBooks, physical books, guitars, or any real world object etc.), where objects/project in the virtual world/project/objects maybe placed in various locations within virtual world (e.g. book in a park)).  
wherein the collaborative creation platform is further configured to provide the users with access to the virtual projects in the persistent virtual world system, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world/project including various elements/projects representing real-world objects/elements (e.g. parks, eBooks, physical books, guitars, or any real world object etc.), where objects/project in the virtual world/project are synchronized based on changes of the object in the real-world (e.g. pages flipped, notes played on guitar) as detected by buttons/interface and/or camera, and further allows for objects in the virtual world to selected, and changed by the one more users in a collaborative manner using in client/server applications. ).
D1 fails to expressly disclose - proposed real-world projects.
D2 (0041-0042) discloses substituting proposed real-world projects in a virtual world/simulation to determine suitable material or components. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include proposed real-world projects.  This would have been obvious for the purpose of testing various scenarios in virtual world to in order to choose most suitable martials/components in real world as disclosed by D2. 
D1/D2 fail to expressly disclose - wherein the collaborative creation platform is configured to interface with client devices and enable users of the client devices to select assets representing the virtual projects in the persistent virtual world system via a user interface in merged reality or virtual reality and to add the assets to at least one of the virtual projects,… wherein corresponding virtual replicas of the assets are configured to be placed in desired locations in the one or more virtual projects, wherein the desired locations correspond to real-world locations.
D3 (fig. 4, col. 13 lines 30-53; figure 10, col. 28; figure 36 and accompanying text) discloses wherein the collaborative creation platform is configured to interface with client devices and enable users of the client devices to select assets representing the virtual projects in the persistent virtual world system via a user interface in merged reality or virtual reality and to add the assets to at least one of the virtual projects,… wherein corresponding virtual replicas of the assets are configured to be placed in desired locations (e.g. dragging and dropping objects/assets to related to the kitchen project within various locations in a kitchen) in the one or more virtual projects, wherein the desired locations correspond to real-world locations.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the collaborative creation platform is configured to interface with client devices and enable users of the client devices to select assets representing the virtual projects in the persistent virtual world system via a user interface in merged reality or virtual reality and to add the assets to at least one of the virtual projects,… wherein corresponding virtual replicas of the assets are configured to be placed in desired locations in the one or more virtual projects, wherein the desired locations correspond to real-world locations.  This would have been obvious for the purpose of testing various scenarios in virtual world via rapid creation/configuration of virtual reality presentation experience as disclosed by D3 (abstract).   
The examiner notes that D2 (abstract,  (0041-0047, 0053-0063, and 0118-00121, claim 10) discloses real-world project proposals and enables voting on the one or more real-world project proposals (e.g. proposal are ranked based on price, and/or suitability metrics/votes); however, D1/D2 fail to expressly disclose - and to receive votes from the users for preferred virtual projects in the persistent virtual world system via the user interface and to store the received votes of the users in the project database.
D4 (abstract, 0019-002-0042 among) discloses system/method for receiving votes from the users for preferred virtual projects (e.g “COM”s in the persistent virtual world system via the user interface and to store the received votes of the users in the project database (e.g. votes are recorded/processed and displayed). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include receiving votes from the users for preferred virtual projects in the persistent virtual world system via the user interface and to store the received votes of the users in the project database.  This would have been obvious for the purpose of user to vote for various scenarios in virtual world and using such votes to rank users/profiles and/or content as disclosed by D4 (abstract). 
  


	
	
As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the replica editor comprises modeling tools that enable generating virtual replicas with data and instructions based on CAD or CAE models of the real-world elements, the modeling tools enabling inputting building information models, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world including various elements/projects representing real-world objects/elements (e.g. eBooks, physical books, guitars etc.), where objects in the virtual worlds maybe generated based on content/data (e.g. CAD/CAE/building information) associated with virtual object.  Alternatively, see D2 (0033-0035) discloses the above limitation).    

As per claim 3, the rejection of claim 2 further incorporated, D1 discloses,
model the virtual replicas, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world including various elements/projects representing real-world objects/elements (e.g. eBooks, physical books, guitars etc.), where objects in the virtual worlds maybe generated based on content/data (e.g. CAD/CAE/building information) associated with virtual object.  Alternatively, see D2 (0033-0035) discloses the above limitation).    
D1 fails to expressly disclose - wherein the modeling tools further enable a car or drone-based image-scanning pipeline to be input through photo, video, depth measurements, simultaneous location and mapping (SLAM) scanning, or radar-imaging techniques, or combinations thereof in order to model the virtual replicas.
However, the examiner takes official notice that capturing real world data via a car or drone-based image-scanning pipeline to be input through photo, video, depth measurements, simultaneous location and mapping (SLAM) scanning, or radar-imaging techniques (.e.g. satellites, LIDAR, radar, etc.), or combinations thereof in order to model the virtual replicas was well known before effective filing of the invention. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the modeling tools further enable a car or drone-based image-scanning pipeline to be input through photo, video, depth measurements, simultaneous location and mapping (SLAM) scanning, or radar-imaging techniques, or combinations thereof in order to model the virtual replicas.  This would have been obvious for the purpose of generating most accurate representation of the real world in a virtual setting as known in the art. 

 

As per claim 5:
The rejection of claim 1 further incorporated.
D1 fails to expressly disclose - D1 discloses wherein the corresponding virtual replicas of the assets are configured to be modified by via the user interface.
D3 (fig. 4, col. 13 lines 30-53; figure 10, col. 28; figure 36 and accompanying text) discloses dragging and dropping and/or modifying objects/assets within an interface   related to the kitchen project within various locations in a kitchen virtual environment.
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the corresponding virtual replicas of the assets are configured to be modified by via the user interface.  This would have been obvious for the purpose of testing various scenarios in virtual world via rapid creation/configuration of virtual reality presentation experience as disclosed by D3 (abstract)).    


As per claim 7:
The rejection of claim 1 further incorporated.
D1 fails to expressly disclose - wherein the collaborative platforms enable implementation of recommender systems for providing ranking and filtering of the purposed real-world projects to users through collaborative filtering or simulated filtering.
D2 (0041-0042, 0118-00121) discloses wherein the collaborative platforms enable implementation of recommender systems for providing ranking and filtering of the proposed real-world construction projects to users through collaborative filtering or simulated filtering (e.g. compare different substitutions, and determine preferred components). . 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the collaborative platforms enable implementation of recommender systems for providing ranking and filtering of projects to users through collaborative filtering or simulated filtering.  This would have been obvious for the purpose of testing various scenarios in virtual world to in order to choose most suitable martials/components in real world as disclosed by D2. 

As per claim 8:
The rejection of claim 7 further incorporated.
D1 fails to expressly disclose - wherein the simulated filtering includes running goal- based simulations to obtain simulation results and comparing the simulation results with existing proposed projects matching the simulation results in order to provide goal-based project recommendation.
D2 (0041-0047, 0118-00121) discloses wherein the simulated filtering includes running goal- based simulations to obtain simulation results and comparing the simulation results with existing proposed construction projects matching the simulation results in order to provide goal-based project recommendation. (E.g. compare different substitutions against other existing substitutions, and determine preferred components based on price, efficiency etc.).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the collaborative platforms enable implementation of recommender systems for providing ranking and filtering of projects to users through collaborative filtering or simulated filtering.  This would have been obvious for the purpose of testing various scenarios in virtual world to in order to choose most suitable martials/components in real world as disclosed by D2. 


As per claim 9:
The rejection of claim 8 further incorporated.
D1 fails to expressly disclose - wherein the goal-based simulations are based at least in part on the captured multi-source data from the real-world elements.
D2 (0041-0047, 0053-0063, 0118-00121) discloses wherein the goal-based simulations are based at least in part on the captured multi-source data from the real-world elements (e.g. simulation data includes various data including climate data, space/zone data, hvac information, schedules etc.). . 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the goal-based simulations are based at least in part on the captured multi-source data from the real-world elements.  This would have been obvious for the purpose of testing various scenarios in virtual world to in order to choose most suitable martials/components in real world as disclosed by D2. 

As per claim 10, D1 discloses, 
A method for virtual collaborative creation of real-world projects, the method comprising: by a server system comprising one or more server computers, (D1, title, abstract, figure 1a-1b).  
providing a persistent virtual world system including a replica editor and virtual replicas of real-world elements that are created using the replica editor, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world/project including various elements/projects representing real-world objects/elements (e.g. parks, avatars, eBooks, physical books, guitars etc.), where objects in the virtual worlds maybe generated based on content/data (e.g. CAD/CAE/building information) associated with virtual object or based on user selection/editing.).     
synchronizing the virtual replicas with the real-world elements using multi-source data captured by sensors of connected devices in communication with the server system, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world including various elements representing real-world objects/elements (e.g. eBooks, physical books, guitars etc.), where objects in the virtual world are synchronized based on changes of the object in the real-world (e.g. pages flipped, notes played on guitar) as detected by buttons/interface and/or camera.).    
providing a collaborative creation platform stored in the server system, which enables creation of one or more virtual projects in the persistent virtual world system representing one or more real-world projects…, providing a collaborative tender platform stored in the server system, which enables providing one or more tenders to the one or more real-world project…, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world/project including various elements/projects representing real-world objects/elements (e.g. parks, eBooks, physical books, guitars, or any real world object etc.), where objects/project in the virtual world/project are synchronized based on changes of the object in the real-world (e.g. pages flipped, notes played on guitar) as detected by buttons/interface and/or camera, and further allows for objects in the virtual world to lent, created and/or changed by the one more users in a collaborative manner using in client/server applications.  Thus, D1 clearly discloses wherein the collaborative creation platform enables creation of virtual projects in the persistent virtual world system representing (e.g. instantiate virtual world with various virtual replicas based on real world objects/environments including parks, books, guitars etc.)… real-world construction projects, wherein the virtual construction projects include one or more of the virtual replicas of the real-world elements (e.g. parks, books, guitars etc.), wherein the collaborative tender platform enables providing tenders for the… real-world construction projects (e.g. allows for lending/sharing of replicas or portions of the virtual world with various users), and wherein the collaborative administration platform enables review of the… real-world construction projects (e.g. allows for lending/sharing of replicas or portions of the virtual world with various users, and allowing users to review/use or make changes to the replicas)).
wherein the collaborative creation platform is configured to interface with client devices and enable users of the client devices to select [objects/projects] in the persistent virtual world system via a user interface in merged reality or virtual reality, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world/project including various elements/projects representing real-world objects/elements (e.g. parks, eBooks, physical books, guitars, or any real world object etc.), where objects/project in the virtual world/project are synchronized based on changes of the object in the real-world (e.g. pages flipped, notes played on guitar) as detected by buttons/interface and/or camera, and further allows for objects in the virtual world to selected, and changed by the one more users in a collaborative manner using in client/server applications. ). 
wherein the desired locations correspond to real-world locations, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world/project including various elements/projects representing real-world objects/elements (e.g. parks, eBooks, physical books, guitars, or any real world object etc.), where objects/project in the virtual world/project/objects maybe placed in various locations within virtual world (e.g. book in a park)).  
wherein the collaborative creation platform is further configured to provide the users with access to the virtual projects in the persistent virtual world system, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world/project including various elements/projects representing real-world objects/elements (e.g. parks, eBooks, physical books, guitars, or any real world object etc.), where objects/project in the virtual world/project are synchronized based on changes of the object in the real-world (e.g. pages flipped, notes played on guitar) as detected by buttons/interface and/or camera, and further allows for objects in the virtual world to selected, and changed by the one more users in a collaborative manner using in client/server applications. ).
providing a collaborative tender platform stored in the server system, which enables providing one or more tenders to the one or more real-world project…, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world/project including various elements/projects representing real-world objects/elements (e.g. parks, eBooks, physical books, guitars, or any real world object etc.), where objects/project in the virtual world/project are synchronized based on changes of the object in the real-world (e.g. pages flipped, notes played on guitar) as detected by buttons/interface and/or camera, and further allows for objects in the virtual world to lent, created and/or changed by the one more users in a collaborative manner using in client/server applications.  Thus, D1 clearly discloses, wherein the collaborative tender platform enables providing tenders for the… real-world construction projects (e.g. allows for lending/sharing of replicas or portions of the virtual world with various users), and wherein the collaborative administration platform enables review of the… real-world construction projects (e.g. allows for lending/sharing of replicas or portions of the virtual world with various users, and allowing users to review/use or make changes to the replicas))
and providing a collaborative administrative platform in the server system, which enables reviewing, approving or rejecting… (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world including various elements/projects representing real-world objects/elements (e.g. eBooks, physical books, guitars etc.), where objects in the virtual world are synchronized based on changes of the object in the real-world (e.g. pages flipped, notes played on guitar) as detected by buttons/interface and/or camera, and further allows for objects in the virtual world to lent, created and/or changed by the one more users in a collaborative manner using in client/server applications.).    
D1 fails to expressly disclose - real-world construction project proposals and enables voting on the one or more real-world project proposals, and allocating budgets for the one or more real-world construction project proposals.
D2 (0041-0047, 0053-0063, and 0118-00121, claim 10) discloses real-world project proposals and enables voting on the one or more real-world project proposals (e.g. proposal are ranked based on price, and/or suitability metrics/votes). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include real-world construction project proposals and enables voting on the one or more real-world project proposals, and allocating budgets for the one or more real-world construction project proposals.  This would have been obvious for the purpose of testing various scenarios in virtual world to in order to choose most suitable martials/components in real world as disclosed by D2. 
D1/D2 fail to expressly disclose - wherein the collaborative creation platform is configured to interface with client devices and enable users of the client devices to select assets representing the virtual projects in the persistent virtual world system via a user interface in merged reality or virtual reality and to add the assets to at least one of the virtual projects,… wherein corresponding virtual replicas of the assets are configured to be placed in desired locations in the one or more virtual projects, wherein the desired locations correspond to real-world locations.
D3 (fig. 4, col. 13 lines 30-53; figure 10, col. 28; figure 36 and accompanying text) discloses wherein the collaborative creation platform is configured to interface with client devices and enable users of the client devices to select assets representing the virtual projects in the persistent virtual world system via a user interface in merged reality or virtual reality and to add the assets to at least one of the virtual projects,… wherein corresponding virtual replicas of the assets are configured to be placed in desired locations (e.g. dragging and dropping objects/assets to related to the kitchen project within various locations in a kitchen) in the one or more virtual projects, wherein the desired locations correspond to real-world locations.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the collaborative creation platform is configured to interface with client devices and enable users of the client devices to select assets representing the virtual projects in the persistent virtual world system via a user interface in merged reality or virtual reality and to add the assets to at least one of the virtual projects,… wherein corresponding virtual replicas of the assets are configured to be placed in desired locations in the one or more virtual projects, wherein the desired locations correspond to real-world locations.  This would have been obvious for the purpose of testing various scenarios in virtual world via rapid creation/configuration of virtual reality presentation experience as disclosed by D3 (abstract).   
The examiner notes that D2 (abstract,  (0041-0047, 0053-0063, and 0118-00121, claim 10) discloses real-world project proposals and enables voting on the one or more real-world project proposals (e.g. proposal are ranked based on price, and/or suitability metrics/votes); however, D1/D2 fail to expressly disclose - and to receive votes from the users for preferred virtual projects in the persistent virtual world system via the user interface and to store the received votes of the users in the project database.
D4 (abstract, 0019-002-0042 among) discloses system/method for receiving votes from the users for preferred virtual projects (e.g “COM”s in the persistent virtual world system via the user interface and to store the received votes of the users in the project database (e.g. votes are recorded/processed and displayed). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include receiving votes from the users for preferred virtual projects in the persistent virtual world system via the user interface and to store the received votes of the users in the project database.  This would have been obvious for the purpose of user to vote for various scenarios in virtual world and using such votes to rank users/profiles and/or content as disclosed by D4 (abstract). 


As per claim 11, the rejection of claim 10 further incorporated, D1 discloses,
wherein the replica editor comprises modeling tools that enable generating virtual replicas with data and instructions based on CAD models of the real-world elements, the modeling tools enabling inputting building information models, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world including various elements/projects representing real-world objects/elements (e.g. eBooks, physical books, guitars etc.), where objects in the virtual worlds maybe generated based on content/data (e.g. CAD/CAE/building information) associated with virtual object.  Alternatively, see D2 (0033-0035) discloses the above limitation).    

As per claim 12, the rejection of claim 11 further incorporated, D1 discloses,
model the virtual replicas, (D1, abstract, figure 1A-1B, 0020-0031, 0044-0049 shows/discloses database/server storing virtual world including various elements/projects representing real-world objects/elements (e.g. eBooks, physical books, guitars etc.), where objects in the virtual worlds maybe generated based on content/data (e.g. CAD/CAE/building information) associated with virtual object.  Alternatively, see D2 (0033-0035) discloses the above limitation).    
D1 fails to expressly disclose - wherein the modeling tools further enable a car or drone-based image-scanning pipeline to be input through photo, video, depth measurements, simultaneous location and mapping (SLAM) scanning, or radar-imaging techniques, or combinations thereof in order to model the virtual replicas.
However, the examiner takes official notice that capturing real world data via a car or drone-based image-scanning pipeline to be input through photo, video, depth measurements, simultaneous location and mapping (SLAM) scanning, or radar-imaging techniques (.e.g. satellites, LIDAR, radar, etc.), or combinations thereof in order to model the virtual replicas was well known before effective filing of the invention. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the modeling tools further enable a car or drone-based image-scanning pipeline to be input through photo, video, depth measurements, simultaneous location and mapping (SLAM) scanning, or radar-imaging techniques, or combinations thereof in order to model the virtual replicas.  This would have been obvious for the purpose of generating most accurate representation of the real world in a virtual setting as known in the art. 


As per claim 14:
The rejection of claim 10 further incorporated.
D1 fails to expressly disclose - wherein the collaborative platforms enable implementation of recommender systems for providing ranking and filtering of the proposed real-world projects to users through collaborative filtering or simulated filtering.
D2 (0041-0042, 0118-00121) discloses wherein the collaborative platforms enable implementation of recommender systems for providing ranking and filtering of the proposed real-world construction projects to users through collaborative filtering or simulated filtering (e.g. compare different substitutions, and determine preferred components.). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the collaborative platforms enable implementation of recommender systems for providing ranking and filtering of the proposed real-world construction projects to users through collaborative filtering or simulated filtering.  This would have been obvious for the purpose of testing various scenarios in virtual world to in order to choose most suitable martials/components in real world as disclosed by D2. 

As per claim 15:
The rejection of claim 14 further incorporated.
D1 fails to expressly disclose - wherein the simulated filtering includes running goal- based simulations to obtain simulation results and comparing the simulation results with one or more aspects of the proposed real-world projects.
D2 (0041-0047, 0118-00121) discloses wherein the simulated filtering includes running goal- based simulations to obtain simulation results and comparing the simulation results with one or more aspects of the proposed real-world construction projects (e.g. compare different substitutions, and determine preferred components that meets the goals, budget etc. requirement.). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the collaborative platforms enable implementation of recommender systems for providing ranking and filtering of projects to users through collaborative filtering or simulated filtering.  This would have been obvious for the purpose of testing various scenarios in virtual world to in order to choose most suitable martials/components in real world as disclosed by D2. 


As per claim 16:
The rejection of claim 15 further incorporated.
D1 fails to expressly disclose - wherein the goal-based simulations are based at least in part on the captured multi-source data from the real-world elements.
D2 (0041-0047, 0053-0063, 0118-00121) discloses wherein the goal-based simulations are based at least in part on the captured multi-source data from the real-world elements (e.g. simulation data includes various data including climate data, space/zone data, hvac information, schedules etc.). . 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the goal-based simulations are based at least in part on the captured multi-source data from the real-world elements.  This would have been obvious for the purpose of testing various scenarios in virtual world to in order to choose most suitable martials/components in real world as disclosed by D2. 
    
As per claims 17-18:
Claims 17-18 are medium claims corresponding to system claims 1-2 and are of substantially same scope. 
Accordingly, claims 17-18 are rejected under the same rational as set forth for claims 1-2. 	

Response to Arguments
	Applicant’s arguments filed on 03/21/2022 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated the new grounds of rejections presented in this Office Action.  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144